Citation Nr: 0120620	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of lead 
exposure.

3.  Entitlement to service connection to a skin disorder on 
the right arm.

4.  Entitlement to service connection for stomach disorders, 
including esophagitis and chronic gastritis.  

5.  Entitlement to a compensable rating for decreased 
sensation in the right arm.  


REPRESENTATION

Appellant represented by:	Margie S. Phillipson



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active naval service from May 1987 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

At a personal hearing before the undersigned Member of the 
Board at the RO in March 2001, the veteran submitted 
additional evidence with a waiver of RO review in accordance 
with 38 C.F.R. § 20.1304 (2000).  Nevertheless, for the 
reasons explained below, the Board has determined that a 
remand is necessary.  

Also at the hearing, the veteran indicated that he wished to 
withdraw the following issues from appellate status:  
entitlement to service connection for left knee and leg 
disorders; entitlement to service connection for a right foot 
disorder; entitlement to service connection for bilateral 
hearing loss; entitlement to service connection for a left 
shoulder disorder; entitlement to service connection for a 
left hip disorder; entitlement to service connection for 
residuals of a head injury; entitlement to a compensable 
rating for residuals of a fracture of the right fifth 
metacarpal; and entitlement to a 10 percent rating based on 
multiple service-connected disabilities.  Accordingly, those 
issues are no longer before the Board and will not be 
addressed in this decision.  

REMAND

As a preliminary matter, effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000, was signed into law.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Prior 
to the enactment of this law, persons submitting claims for 
VA benefits had the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim was well-grounded.  See 38 U.S.C.A. § 5107(a)(West 
1991).  However, the VCAA removed this legal requirement and 
set forth guidelines for assisting a claimant in developing 
the facts pertinent to his or her claim.  The veteran has 
specifically requested that his claims be reviewed under the 
VCAA.  

In light of the amended law, which is more favorable to the 
veteran than the prior law, the Board finds that additional 
development must be completed in this appeal before a final 
appellate disposition.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply).  
Furthermore, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
the matter at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  Pub. L. No. 106-475, § 5103A(d)(1).  Such an 
examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Pub. L. 
No. 106-475, § 5103A(d)(2).  

The Board finds that the current record does not satisfy the 
heightened duty to assist law set forth in the VCAA.  In 
particular, it is noted that, at his personal hearing before 
the undersigned Member of the Board in March 2001, the 
veteran testified that he had received treatment at the 
Kearney Clinic from a Dr. Bateman and a Dr. Potoff.  It does 
not appear that these treatment records are included in the 
claims folder.  In addition, the Board finds that the veteran 
should be afforded an appropriate VA medical examination to 
obtain nexus opinions regarding his claims for service 
connection.  Furthermore, although an examination as well as 
nerve conduction studies have been afforded the veteran in 
relation to the service-connected decreased sensation in his 
right arm, further information related to functional 
impairment due to the disability would be helpful in deciding 
that aspect of the claim.  

Finally, with respect to the claim for airborne lead 
exposure, lead exposure alone does not constitute a 
disability within the meaning of VA laws and regulations.  In 
order to establish service connection, there must be medical 
evidence of a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of a 
present disability there can be no valid claim).  Service 
connection may only be granted for currently diagnosed 
disabilities that are shown to be due to the lead exposure in 
service.  The veteran is hereby informed that if the evidence 
does not show a disability associated with his lead exposure, 
there can be no finding of service connection.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
claimed disabilities.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  Of 
particular interest are records from Dr. 
Bateman and Dr. Potoff at the Kearney 
Clinic.

3.  The RO should obtain any VA 
hospitalization and outpatient treatment 
records for the veteran.  Once obtained, 
all records, should be associated with 
the claims folder.  

4.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records, and 
any further action to be taken by VA with 
respect to the claim.  

5.  Upon completion of the above, the 
veteran should be afforded a VA medical 
examination to determine the nature and 
extent of any back disorder, residuals of 
lead exposure, a skin disorder on the 
right arm, a stomach disorder (including 
esophagitis and chronic gastritis), and 
sensation loss in the right arm.  All 
tests deemed necessary by the examiner 
must be conducted, and the clinical 
findings and reasoning which form the 
basis of the opinions requested should be 
clearly set forth.  The claims folder 
with a copy of this Remand should be made 
available to the examiner prior to the 
examination, in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  

After examination and review of the 
record, the examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If 
further examinations are required for any 
of these questions to be answered they 
should be scheduled accordingly.  

(a)  Does the veteran currently have 
a back disorder, a skin disorder of 
the right arm, a stomach disorder, 
or any residuals of lead exposure?  
Please list all clinical diagnoses.  

(b)  Is it at least as likely as not 
(50 percent likelihood or greater) 
that any currently diagnosed back 
disorder, skin disorder of the right 
arm, stomach disorder, or residuals 
of lead exposure is/are related to 
the veteran's military service?  The 
opinions provided should be fully 
explained.  

(c)  Please describe the extent of 
decreased sensation in the veteran's 
right arm and any related functional 
impairment.  

6.  When the above development has been 
completed, the RO should review the 
record and readjudicate the claims.  If 
any of the determinations remain adverse, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


